Citation Nr: 1108150	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-09 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of injury to the trigeminal nerve.

2.  Entitlement to a rating in excess of 30 percent for residuals of injury to the trigeminal nerve on an extraschedular basis.

3.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the left orbital floor with painful healed muscle injury.

4.  Entitlement to a rating in excess of 10 percent for diplopia secondary to entrapment of the left medial and inferior rectus muscles.

5.  Entitlement to a rating in excess of 10 percent for scar residuals of laceration of left upper eyelid.

6.  Entitlement to a rating in excess of 30 percent for sinusitis with headaches.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2002 and December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The September 2002 rating decision denied a rating in excess of 10 percent for sinusitis.  In August 2005, the Board also denied a rating in excess of 10 percent for sinusitis.  Thereafter, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2006, the Court granted a Joint Motion to remand the case for readjudication due to evidentiary deficiencies.  In October 2006 the Board again remanded the issue.  Thereafter, in a June 2007 rating decision, the RO granted a 30 percent rating for the sinusitis with headaches, effective back to the June 2002 date of claim.  As this is not the highest rating available for this disability, the appeal continued.  In February 2009, the Board again remanded the claim.  However, it does not appear that the Agency of Original Jurisdiction (AOJ) took any of the requested remand action.  Therefore, the Board is again remanding the claim so that the requested action can be taken, if it has not yet been done and maintained in a separate temporary folder.

When the remaining four increased rating issues were before the Board in February 2009, the issue of entitlement to a rating in excess of 30 percent for residuals of injury to the trigeminal nerve was remanded for additional development.  The other three increased rating issues listed on the title page of this decision were denied in February 2009.  Thereafter, the Veteran appealed the denials of the three issues to the Court.  In May 2010, the Court granted a Joint Motion for Partial Remand and remanded the case back to the Board for action in compliance with the motion.  

The Board notes that at the time of the February 2009 Board decision and remand, the Veteran was represented by The American Legion.  Thereafter, in March 2009, the Veteran submitted a VA Form 21-22a, appointing a private attorney as his representative.  However, in a facsimile received by the Board in June 2010, the Veteran revoked the power of attorney for his private attorney.  The American Legion submitted a Written Brief Presentation in November 2010, however, no VA Form 21-22a allowing their representation is of record except the one dated in 2002.

When the case was last before the Board in July 2010, the issues of entitlement to increased ratings for residuals of a fracture of the left orbital floor with painful healed muscle injury, diplopia secondary to entrapment of the left medial and inferior rectus muscles, and scar residuals of laceration of left upper eyelid were remanded pursuant to the Joint Motion for Partial Remand.  The issue of entitlement to an increased rating for residuals of an injury to the trigeminal nerve was remanded for reajudication of the issue after VA examinations had been previously conducted on remand.  All of the claims have been returned to the Board for further appellate consideration.

The issues of entitlement to a rating in excess of 30 percent for residuals of injury to the trigeminal nerve on an extraschedular basis, entitlement to a rating in excess of 30 percent for sinusitis with headaches, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of injury to the trigeminal nerve are manifested by severe incomplete paralysis; there is no evidence of complete paralysis of the trigeminal nerve.

2.  The Veteran's residuals of a fracture of the left orbital floor with painful healed muscle injury is manifested by no active eye disease, no incapacitation, no loss of field vision, and corrected distance vision of 20/30 in the right eye and 20/70 in the left eye.

3.  The Veteran's diplopia secondary to entrapment of the left medial and inferior rectus muscles is manifested by corrected distance vision of 20/30 in the right eye and 20/70 in the left eye.

4.  The Veteran's scar residuals of laceration of left upper eyelid is tender to palpation and 0.6 centimeter (cm) at its widest part; the scar is not adherent to underlying tissue, unstable, hypo- or hyper-pigmented, and it does not cause limitation of function of the affected part.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 30 percent for residuals of injury to the trigeminal nerve have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8205 (2010).

2.  The criteria for a rating in excess of 10 percent for residuals of a fracture of the left orbital floor with painful healed muscle injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.79, Diagnostic Codes 6009 (2010).

3.  The criteria for a rating in excess of 10 percent for diplopia secondary to entrapment of the left medial and inferior rectus muscles have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.79, Diagnostic Code 6009, 6079 (2008), Diagnostic Code 6066 (2010).

4.  The criteria for a rating in excess of 10 percent for scar residuals of laceration of left upper eyelid have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7800-7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in October 2007, March 2008, June 2008, August 2009, and July 2010 the RO and the Appeals Management Center provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the October 2007 notice letter informed the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came prior to the initial adjudication of the claims, the timing of the notice complied with the requirement that the notice must precede the adjudication.  Thus, the Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its July 2010 remand.  Specifically, the July 2010 Board remand instructed the RO to obtain any VA and private treatment records of the Veteran's treatment since 2008.  In addition, the RO also was to provide the Veteran with VA examinations to determine the current severity of his residuals of a fractured left orbital floor with painful healed muscle injury, his diplopia and his scar residuals from a laceration to the left upper eyelid.  The Veteran indicated in a September 2010 document that he had no further information or evidence to submit.  However, he subsequently submitted additional VA treatment records after the last supplemental statement of the case was issued.  As these records are merely cumulative of the evidence already of record, the Board may proceed with the claim.  Additional VA records were obtained and associated with the claims folder.  The Board finds that the RO has complied with the Board's instructions and that the July 2010 VA examination reports substantially comply with the Board's July 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Residuals of Injury to Trigeminal Nerve

The Veteran's residuals of injury to the trigeminal nerve is rated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8205, paralysis of the fifth (trigeminal) cranial nerve.  Under that code, a 30 percent rating is warranted for severe incomplete paralysis of the trigeminal nerve.  The highest rating of 50 percent is warranted only for complete paralysis of the trigeminal nerve.  A note following the diagnostic code states that the rating is dependent upon the relative degree of sensory manifestation or motor loss.

The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a, Note.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  Cranial neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Evaluation of neurological conditions is ordinarily to be accomplished in proportion to the impairment of motor, sensory or mental function.  In the rating of peripheral nerve injuries and their residuals, attention is accorded to the site and character of the injury, the relative impairment in motor function, trophic changes or sensory disturbances.  38 C.F.R. § 4.120.

The medical evidence of record reveals that a November 2005 VA treatment record indicates that the Veteran is in continuous pain.  His face had mild asymmetry.  Vision was poor without glasses, left worse than right.  Left lateral ocular movements were painful.  To look to the left, the Veteran has to turn his head and neck.  Diplopia is present on left lateral ocular movement.  The left maxillary area is very tender to touch.  The left orbicular is weak; therefore, the Veteran cannot pucker his lips or whistle.  The assessment was status post injury to left face with reconstruction surgery and neuropathic pain due to injury to branches of facial, trigeminal, and ocular nerves.  

A December 2005 VA examination report notes that the Veteran described pain to the left side of his face, which is associated with left sinus draining.  The pain was described as hyperpathia or sharp, stinging pain involving the left check and lower jaw.  The pain is there continuously.  He denied any weakness or loss of taste.  Neurological examination noted that there was no evidence of expressive or receptive aphasia.  On striking the tuning fork, the Veteran felt it on the left frontalis, but not on the right.  Visual fields were full on confrontation.  Fundoscopic examination was benign, with no evidence of exudates or hemorrhage.  Extraocular movements were full.  The face moved symmetrically.  Touch to face showed hyperpathia on the left V1, V2, and V3 dermatomes.  Cranial nerve VIII testing was normal.  Uvula and palatal motions were normal on phonation, and the tongue was in midline without fasciculations.  Motor examination showed normal tone and bulk.  Manual muscle testing showed 5/5 in all muscle groups without evidence of long track weakness.  Sensory was intact to touch and pinprick.  Position sense was normal.  Gait and station were normal.  Cerebellar examination showed normal finger-nose-finger and rapid alternating movement.  Deep tendon reflexes were 2 in the biceps, triceps, and brachial radialis patella.  The diagnosis was trigeminal neuralgia.  There was also a note that there was malingering based on the fact that the Veteran felt the tuning fork on the left and not on the right.

A March 2007 VA examination report notes that the Veteran was extremely sensitive to even light touch on the left side of his face.  The examiner noted that the paralysis of the fifth cranial nerve is more of an altered sensation, or dysesthesia.  The examiner noted that the Veteran suffers from near-constant pain from posttraumatic neuralgia.  

A June 2007 VA treatment record notes that the Veteran had no facial weakness, but he was tender to palpation over much of the left side of the face.  

A September 2009 VA examination report notes that sensory examination to the left side of the face was abnormal in terms of light touch and pin prick.  Vibratory and position sense were normal.  There was a normal fundoscopic examination.  The examiner noted that the left side of the Veteran's face cannot be touched without triggering severe pain.  Reflexes and cerebellar examinations were normal.  There was no evidence of chorea or a carotid bruit.  The diagnosis was trigeminal neuralgia.  The examiner opined that the diagnosis has significant effects on the Veteran's occupation due to increased absenteeism.  The Veteran has to take off from work, especially because as a manager of a grocery store, he must enter a cold meat locker.  Cold seriously affects the pain in his face.  There are also effects on usual daily activities.  There is a moderate effect on exercise, recreation, bathing, and grooming.  There is a mild effect on feeding, and there is no effect on dressing, toileting, shopping, and traveling.  The pain prevents his ability to engage in sporting activities.  He cannot risk getting hit in his face.  The examiner opined that the Veteran suffers from trigeminal neuralgia due to a severing of the trigeminal nerve.  This is not a typical history of trigeminal neuralgia because this is a severing of the nerve.  So, it is a crossover diagnosis of reflex sympathetic dystrophy of the trigeminal nerve.  There is no paralysis; but, the entity of trigeminal neuralgia and the extreme debilitating pain this causes, as well as the reflex sympathetic dystrophy and the pain this causes, are well-documented in medical textbooks and journals.  The examiner stated that this type of pain syndrome can be completely debilitating.  An October 2009 addendum indicates that the claims file was reviewed by the September 2009 VA examiner.

An April 2010 VA examination report notes that the Veteran has left V2 branch trigeminal deficiency.  V1 and V3 appeared intact.  The April 2010 VA examination also notes that the Veteran's chronic headaches and pain are most likely due to multiple reasons, to include left trigeminal V2 branch neropathy and the development of left silent sinus syndrome.  His left osteomeatal complex is blocked from negative pressure which is leading to inward bowing of his left maxillary sinus walls.  This is causing atelatic changes and shrinking of his left maxillary sinus.  If this is not surgically corrected, he will most likely start to develop enopthalmos of his left eye.  

After review of the medical evidence of record, the Board finds that the Veteran is not entitled to a higher rating under Diagnostic Code 8205 on a schedular basis.  In this regard, there is no evidence of complete paralysis of the trigeminal nerve, which is required for the next higher 50 percent rating under that code.  

The Board has also considered whether the Veteran could receive a higher rating under any other diagnostic code but has found none.  As this disability affects only the trigeminal nerve, there is no other diagnostic code under which the disability can be rated.  Moreover, because it is diagnosed as neuralgia, it technically does not warrant a rating higher than that for moderate incomplete paralysis of the trigeminal nerve.  Therefore, a rating of complete paralysis is not warranted.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's disability warranted a rating in excess of that discussed above.  See Hart, supra.

However, as noted in detail below, the increased rating claim is being referred for extraschedular consideration.  Moreover, a claim for service connection for the Veteran's headaches as secondary to this disability is referred to the RO for appropriate development.

	II.  Residuals of a Fracture of the Left Orbital Floor 

The Veteran's residuals of a fracture of the left orbital floor with painful muscle injury is rated as 10 percent disabling under 38 C.F.R. § 4.179, Diagnostic Codes 6099-6009, unhealed eye injury.

The Board notes that while the appeal was pending, the Rating Schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543- 54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000.

Under the pre-2008 Rating Schedule, such injury, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest- requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6009 (2008).

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.

Where service connection is in effect for a disability of only one eye, the degree of impairment in the nonservice-connected eye is not for consideration unless there is blindness in one eye as the result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability.  38 C.F.R. 
§ 3.383(a)(1).

In other words, where only one eye is service-connected and the Veteran is not blind in both eyes, the other eye is considered normal for rating purposes.  38 C.F.R. § 4.14 (manifestations not resulting from the service-connected disability may not be used in establishing the service-connected evaluation).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

Vision defect in one eye will be considered 10 percent disabling if visual acuity is 20/100 in one eye and 20/40 in the other eye, 20/70 in one eye and 20/40 in the other eye, 20/50 in one eye and 20/40 in the other eye, or when visual acuity is 20/50 in both eyes. 38 C.F.R. § 4.84a, Diagnostic Code 6079.

Vision defect in one eye will be considered 20 percent disabling if visual acuity is 20/200 in one eye and 20/40 in the other eye, 20/100 in one eye and 20/50 in the other eye, or 20/70 in one eye and 20/50 in the other eye. 38 C.F.R. § 4.84a, Diagnostic Code 6078.

Visual impairment can also be rated on the basis of loss of field of vision.  38 C.F.R. § 4.76. However, in this case, there is no evidence of visual impairment based on the loss of field of vision.

A June 2007 computed tomography (CT) scan indicates that there is deformity and discontinuity of the left orbital floor with intrusion into the left maxillary sinus.

A November 2007 VA examination report notes that the Veteran fractured the left orbit from blunt trauma to the left cheek.  There is no history of an eye neoplasm.  The left eye has double vision, diplopia, and gaze to the left.  There are no periods of incapacitation due to the eye disease.  There is also no history of congestive or inflammatory glaucoma.  The Veteran does not have keratoconus or contact lenses.  The left eye had corrected far vision of 20/25 and corrected near vision J3.  There is not more than four diopters of spherical correction between the eyes.  Visual acuity is not worse than 5/200.  Accommodation is normal.  There is no visual field defect or homonymous hemianopsia.  There is no scotoma in either eye.  There is no nystagmus or loss of eyelashes.  The eyelids are normal.  There is no ptosis in either eye, no lagophthalmos, and no symblepharon.  The Veteran has diplopia, which is constant and present at all distances.  It is not correctable by use of prisms or lens.  There is diplopia outside the areas of the chart.  There is strabismus.  It is exotropia on the left.  The function of the right lacrimal duct is normal, as is the left.  Neither lens has been removed and there are no other lens abnormalities.  The injury is healed.  Optic nerve, vessels, macula, fundus, media, peripheral, and other fundoscopic findings are normal.  The Veteran is currently employed as a meat cutter and he works full time.  He has lost two weeks of employment in the past 12 month period due to arthritis.  The examiner stated that there are no significant effects from the diplopia of the left eye due to the left eye orbit injury.  There are also no effects on usual daily activities.  There is no conjunctivitis, iritis, retinitis, scleritis, or other eye disease currently active.  

An April 2008 VA eye treatment record notes that the Veteran complained of blurry vision.  Corrected vision in the right eye was 20/20 and in the left eye it was 20/70.  Blurry vision was noted to be due to refractive error.  

A July 2008 VA eye treatment record notes that with glasses eye test was not done.  The right eye showed damage to the optic nerve with large temporal scotoma.

A March 2009 private CT scan of the sinus/maxillofacial indicated old fracture deformity of the floor of the orbit on the left, with moderate depression of the left orbital floor and second and third opacification of the left maxillary sinus with occlusion of the left ostiomeatal channel.  

An April 2010 VA examination report notes that the Veteran has diplopia secondary to entrapment of the left medial and inferior rectus muscle.  

On the occasion of the July 2010 VA examination, the Veteran reported he has left eye pain and double vision.  He has occasional diplopia which is not correctable by spectacles.  He has no neoplasms or incapacitating episodes due to his eyes.  There is no visual field defect.  Central visual acuity is not worse than 5/200.  There is no corneal disorder (including keratoconus) that results in severe irregular astigmatism that can be improved more by contact lenses than by eyeglass lenses.  There is no difference equal to two or more scheduled steps or lines of visual acuity between near and distance corrected vision for either eye.  Distance vision, corrected, is 20/30 in the right and 20/40 in the left.  There were no findings of abnormal accommodation, abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  No eye has been removed.  There is no pain or diplopia on central gaze.  He has diplopia and pain on far left gaze.  There is no visual field loss by confrontation.  Visual acuity is not impaired by any residuals from fractured left orbital floor.  

After review of the medical evidence of record, the Board finds that a higher evaluation is not warranted because there is no active disease or infectious process identified, nor any or sufficient impairment of vision.  At worst, the Veteran's vision is 20/30 in the right eye and 20/70 in the left (which warrants only the 10 percent rating already in place).  Additionally, the record does not show that the Veteran's disability has caused certain rest requirements, or that it has produced incapacitating episodes.

As described above, the other symptoms contemplated by Diagnostic Code 6009 are simply not demonstrated by the record.  The Board has also considered other potentially applicable diagnostic codes that might provide the Veteran a disability rating, but has found no avenue to further increase the rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Particularly, higher disability ratings are available under the diagnostic codes evaluating tuberculosis of the eye, glaucoma, benign and malignant new growths of the eyeball, conjunctivitis, and aphakia; however, none of these conditions have been demonstrated in the record as being associated with the Veteran's service-connected disability.  A higher rating is also available for bilateral ectropion, entropion, lagophthalmos and epiphora.  However, again, none of these disabilities have been demonstrated in the record.  On that basis, a higher rating under any of the diagnostic codes evaluating these disabilities is not warranted.  38 C.F.R. § 4.84a, Diagnostic Codes 6010-6018, 6020-6022, 6025, 6029.

Beginning December 10, 2008, the Rating Schedule provides for evaluation on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is assigned.  With incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months, a 40 percent rating is warranted.  A 20 percent rating is assigned with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months. With incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months, a 10 percent rating is appropriate.  38 C.F.R. § 4.79, Diagnostic Code 6009.

The Board notes that the Veteran has had no incapacitating episodes with respect to his residuals of a fracture of the left orbital floor.  As such, he cannot receive a higher rating under the new criteria on this basis.  He also cannot receive a higher rating based upon visual impairment because, as noted previously, his visual impairment warrants only the assigned 10 percent rating under both new and old criteria.  As such, the claim for an increased rating is denied.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's disability warranted a rating in excess of that discussed above.  Hart, supra.

      III.  Diplopia 

The Veteran's diplopia secondary to entrapment of the left medial and inferior rectus muscles is rated as 10 percent disabling under 38 C.F.R. § 4.79, Diagnostic Code 6079, which represents visual acuity of 20/70 in the left eye and 20/40 in the right eye.

As noted previously, the provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 6067 to 6079, pertain to impairment of central visual acuity.

Visual acuity is rated based upon the best distant vision obtainable after correction by glasses, except in cases of keratoconus in which contact lenses are medically required.  Also, if there exists a difference of more than 4 diopters of spherical correction between the two eyes, the best possible visual acuity of the poorer eye without glasses, or with a lens of not more than 4 diopters difference from that used with the better eye will be taken as the visual acuity of the poorer eye.  38 C.F.R. 
§ 4.75.

Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80.

Loss of use or blindness of one eye, having only light perception, exists when there is an inability to recognize test letters at 1 foot (.30 m.) and when further examination of the eyes reveals that perception of objects, hand movements or counting fingers cannot be accomplished at 3 feet (.91 m.); with lesser extent of vision, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet (.91 m.), being considered of negligible utility.  38 C.F.R. § 4.79.

Blindness in one eye, having only light perception, will be 30 percent disabling if visual acuity in the other eye is 20/40 or better.  Blindness in both eyes having only light perception warrants a 100 percent rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6062 to 6070.

Where a Veteran has suffered blindness in one eye as a result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability not the result of the Veteran's willful misconduct, the applicable rate of compensation as if the combination of disabilities were service-connected will be assigned.  38 U.S.C.A. § 1160 (West 2002 & Supp. 2010).

Vision defect in one eye will be considered 10 percent disabling if visual acuity is 20/100 in one eye and 20/40 in the other eye, 20/70 in one eye and 20/40 in the other eye, 20/50 in one eye and 20/40 in the other eye, or when visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, Diagnostic Code 6079.

Vision defect in one eye will be considered 20 percent disabling if visual acuity is 20/200 in one eye and 20/40 in the other eye, 20/100 in one eye and 20/50 in the other eye, or 20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6078.

Under 38 C.F.R. § 4.79, Diagnostic Code 6090, Diplopia (double vision) is rated according to the equivalent visual acuity.  If it is occasional or correctable with spectacles, it is noncompensable.  

The medical evidence shows that at worst, the Veteran's corrected distant vision is 20/30 in the right eye and 20/70 in the left eye.  Such combination is not sufficient to warrant rating higher than 10 percent under any diagnostic code.   Moreover, the Veteran has consistently had no visual field defect.  Therefore, a higher rating based upon visual field loss is not in order.

The Board is of the opinion that the current 10 percent rating, but no higher is warranted for the Veteran's diplopia.  There is no evidence of worse visual acuity than noted above.  There is no visual field impairment.  Diplopia is present and constant at all distances, and it cannot be corrected.  However, as noted previously, diplopia is rated as the equivalent visual acuity, and in the instant case, warrants only the currently assigned 10 percent rating.  There is no symblepharon, nystagmus, conjunctivitis, ptosis, ectopion, entropion, lagophthalmos, loss of eyebrows or eye lashes, keratoconus, paralysis of accommodation, or any other disability of the eye that would warrant a higher rating.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's disability warranted a rating in excess of that discussed above.  Hart, supra.

	IV.  Scar Residuals of Laceration of Left Upper Eyelid

The Veteran's scar residuals of a laceration of the left upper eye lid is rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7800.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, disfigurement of the head, face, or neck is assigned a 10 percent evaluation if there is one characteristic of disfigurement.  A 30 percent evaluation is warranted if there are visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.  A 50 percent evaluation is authorized if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at its widest part;      (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Code 7805 authorizes rating scars based upon limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

A 10 percent evaluation is authorized for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar. 

A 10 percent evaluation is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Notes following Diagnostic Codes 7803 and 7804 provide that a superficial scar is one not associated with underlying soft tissue damage.  

The medical evidence of records shows that a November 2007 VA examination report notes that there is no pain associated with the Veteran's scars.  There is also no skin breakdown.  The first scar is on the left eyelid medial area.  The maximum width is 0.6 cm and the maximum length is 4.5 cm.  There is tenderness on palpation.  There is no adherence to underlying tissue, limitation of motion or loss of function due to the scar, underlying soft tissue damage, skin ulceration or breakdown over the scar, underlying tissue loss, elevation of the scar, depression of the scar, or disfigurement of the head, face, or neck.  The scar is the same color as normal skin.  The texture of the scarred area is normal and the scar has no induration or inflexibility.  The scar was noted to be on the left eyelid and medial canthus.  The second scar is under the left eye.  The maximum width is 0.1 cm and the maximum length is 3.0 cm.  There is tenderness to palpation.  There is no adherence to the underlying tissue, limitation of motion or loss of function due to the scar, underlying soft tissue damage, skin ulceration or breakdown over the scar, underlying tissue loss, elevation of the scar, depression of the scar, or disfigurement of the head, face, or neck.  The scar is the same color as normal skin.  The texture of the scarred area is normal and the scar has no induration or inflexibility.  

A July 2010 VA examination notes that the Veteran has a scar on the left eyelid, medial canthus, of the left eye.  There is no skin breakdown over the scar (the scar is not unstable).  Physical examination revealed that the maximum width of the scar is 0.5 cm and the maximum length is 4.5 cm.  The scar is painful and it itches.  It is superficial.  There is no inflammation, edema, keloid formation, abnormal texture, hypopigmentation, or hyperpigmentation.  There is no underlying soft tissue loss.  The skin is not indurated or inflexible.  The contour is not elevated or depressed.  The scar is not adherent to the underlying tissue and the scar has no other disabling effects.  The second scar is under the left eye.  It is linear.  The maximum width is 0.1 cm and the maximum length is 3.0 cm.  There is no skin breakdown and there is no pain.  The scar is superficial.  There is no inflammation, edema, keloid formation, or abnormal texture.  There is no hypo- or hyper-pigmentation.  The scar has no underlying soft tissue loss.  The skin is not indurated or inflexible.  The contour is not elevated or depressed.  The scar is not adherent to underlying tissue, nor does it have any other disabling effects.  There is no distortion or asymmetry with respect to the scars.  The Veteran is employed as a meat manager full time.  The scars have no significant occupational effects or effects on daily activities.  The scars have caused no time lost from work during the last 12-mponth period.  

The Veteran's scars are appropriately rated as 10 percent under the criteria in effect prior to October 23, 2008.  This is because the evidence reflects that they are tender or painful, but they are superficial and not unstable.  Prior to the July 2010 VA examination, only the left eyelid and medial canthus scar was painful.  The scar under the left eyelid was not painful.  Both scars are tender or painful at the July 2010 VA examination.  

The Board has determined that the Veteran cannot receive a higher rating for his service-connected scars under any other diagnostic code.  In this regard, the scars only have one characteristic of disfigurement.  Namely, the scar on the left eyelid, medial canthus, is, at its widest part, 0.6 cm.  This reflects one characteristic of disfigurement, thus warranting only a 10 percent rating.  The medical evidence shows that neither scar is five or more inches in length; has an elevated or depressed surface contour on palpation; is adherent to underlying tissue; is hypo- or hyper-pigmented in an area exceeding six square inches; has abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); has underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or has indurated and inflexible skin.  Therefore, a higher rating based upon more characteristics of disfigurement is not applicable in this case.

The Board also notes that the Veteran cannot receive a higher rating under any other diagnostic code.  In this regard, his scars do not cause any limitation of function of the affected part, and as described above, they are not unstable.  As such, higher ratings are not warranted under Diagnostic Codes 7803 or 7805.

During the pendency of this appeal, the criteria for rating skin disabilities were revised, effective October 23, 2008.  The Board notes that those amendments only apply to applications for benefits received on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  The Veteran's claim for increase was received before that date.  While the Veteran can request a review under these new clarified criteria, the Veteran has not requested such a review.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's disability warranted a rating in excess of that discussed above.  Hart, supra.

	V.  Extraschedular Consideration

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  That provision applies when the Rating Schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his residuals of fracture of left orbital floor, his diplopia, and his scar residuals, and they provide for additional or more severe symptoms than currently shown by the evidence.  Further, the competent evidence does not show that these disabilities cause marked interference with employment, require frequent hospitalizations, or otherwise produce impairment unrecognized by the Rating Schedule.  Notably, the VA examiners specifically opined that the Veteran lost no work due to these disabilities and they cause no significant effects on the Veteran's full-time employment. Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

A rating in excess of 30 percent for residuals of injury to the trigeminal nerve on a schedular basis is denied.

A rating in excess of 10 percent for residuals of a fracture of the left orbital floor with painful healed muscle injury is denied.

A rating in excess of 10 percent for diplopia secondary to entrapment of the left medial and inferior rectus muscles is denied.

A rating in excess of 10 percent for scar residuals of laceration of left upper eyelid is denied.


REMAND

As noted in the introduction section of this decision and remand, the Board remanded the issue of entitlement to a rating in excess of 30 percent for sinusitis in February 2009.  Pursuant to the remand, the AOJ was instructed to contact the Veteran and request that he identify all treatment received for his sinusitis with headaches since March 2008.  The AOJ was also instructed to schedule an ear, nose, and throat (ENT) VA examination in order to assess the severity of the sinuisitis with headaches disability.  A review of the claims files reflects that no such remand action was undertaken.  There is a February 2009 letter to the Veteran of record; however, it requests that he provide the information regarding all sources of treatment for his nerve dysfunction since March 2008.  There is no letter requesting such treatment information for sinusitis.  As such, unless the development has been accomplished and is being maintained in a separate or temporary claims file, the following matters need to be addressed with respect to this claim.

The Board notes that the prior February 2009 remand indicates that the March 2007 VA examination did not include review of potentially significant evidence that was received after it was conducted.  Additionally, medical records received by the RO in April 2007 included a February 2007 X-ray that reflected evidence of chronic inflammatory changes.  Specifically, ethmoid cells were noted.  Furthermore, an April 2007 private computed tomography (CT) scan was conducted after this examination.  Therefore, it was not available for the examiner to review.  Also received after the March 2007 examination were VA records of treatment showing persistent drainage and nose bleeds in April 2007.  Finally, the Board now notes that voluminous VA and private medical records, to include pertinent VA examination reports, have been received in the years following the March 2007 VA examination.

The Board notes that the next highest criteria for sinusitis 38 C.F.R. § 4.97, Diagnostic Code 6513 (2010) would be a 50 percent rating, which is warranted for sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

Because the additional VA examinations (conducted subsequent to March 2007) do not address what was specifically requested in the February 2009 remand, further examination (to include the review of the entire medical record) is necessary to assess the current severity of the Veteran's sinusitis with headaches.  The Board notes that a September 2004 note appears to indicate that the Veteran was recommended surgery, but that he rejected such treatment.  Additionally, an April 2010 VA examination report notes that the Veteran's left osteomeatal complex is blocked from negative pressure, which is leading to inward bowing of his left maxillary sinus walls.  This is causing atelatic changes and shrinking of his left maxillary sinus.  The examiner opined that if this is not surgically corrected, the Veteran will most likely start to develop enopthalmos of his left eye.  Such information should be considered by the examiner in determining whether the Veteran's sinusitis more closely resembles the criteria for a 50 percent rating.

With regard to a TDIU, the Board sees the RO has not developed or adjudicated this issue.  However, the Court recently held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an initial rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if during the course of an initial rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an initial rating is sought (in this case, the Veteran has alleged that he is unemployable due to his low back disability), then part and parcel with the initial rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

The Board finds the issue of entitlement to a TDIU has been raised as an element of the increased rating claim for residuals of injury to the trigeminal nerve on appeal.  Because entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the Agency of Original Jurisdiction (AOJ) for proper development and adjudication.  

In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  In addition, VA's Office of General Counsel also stated that when the issue of entitlement to an extraschedular rating or a TDIU rating arises in connection with an appeal in an increased rating case, the Board is not precluded from issuing a final decision on the issue of an increased schedular rating and remanding the extraschedular rating or TDIU rating issue to the RO.  See VAOPGCPREC 6-96 para. 14, 15 (August 16, 1996).  

If, however, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Therefore, first, the AOJ should send a VCAA notice letter to the Veteran for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, this letter should be compliant with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That is, the Veteran should be provided notice that advises him of the disability rating and effective date elements of a claim, keeping in mind that a TDIU claim is a type of claim for a higher initial disability rating.  

Second, the AOJ should provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.  

Additionally, the Board is referring the issues of an increased rating for residuals of an injury to the trigeminal nerve and TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1).  

The Board notes that if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) (as is the case here, based upon the current disability ratings), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

In the present case, the VA treatment records show that the Veteran works as a grocery manager or meat manager.  He works full time.  However, the September 2009 VA examiner opined that the Veteran's residuals of injury to the trigeminal nerve have significant effects on the Veteran's occupation due to increased absenteeism.  The Veteran has to take off from work, especially because as a manager of a grocery store, he must enter a cold meat locker.  Cold seriously affects the pain in his face.  Moreover, the examiner opined that the Veteran suffers from trigeminal neuralgia due to a severing of the trigeminal nerve, which is not a typical history of trigeminal neuralgia because this is a severing of the nerve.  So, it is a crossover diagnosis of reflex sympathetic dystrophy of the trigeminal nerve.  There is no paralysis; but, the entity of trigeminal neuralgia and the extreme debilitating pain this causes, as well as the reflex sympathetic dystrophy and the pain this causes, are well-documented in medical textbooks and journals.  In the examiner's experience, such type of pain syndrome can be completely debilitating.  Moreover, in a September 2010 VA treatment record, it was noted that the Veteran quit his job in August 2010 because he was unable to work at his job as a meat cutter due to generalized pain involving the low back, bilateral knees, hands, and chronic sinus pain (which, as above, is noted to be related to his trigeminal nerve injury).  

Because there is probative evidence of record that the Veteran may be unable to secure and follow a substantially gainful occupation due to his service-connected residuals of trigeminal nerve injury, a referral of the TDIU claim for extra-schedular consideration is appropriate under 38 C.F.R. § 4.16(b).  In addition, the Board concludes that referral of the increased rating claim to the Director of Compensation and Pension Service for an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) is warranted, as there is some evidence of "marked interference" with employment as discussed above. 

The Board emphasizes entitlement to an extra-schedular rating under 38  C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  In this case, both regulations should be addressed on remand, because both have been reasonably raised by the evidence of record.  

The Board realizes it cannot assign an extra-schedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director has determined that an extra-schedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits.  

In fact, most recently, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C & P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a)  ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").  In the present case, the Director of Compensation and Pension has not yet made this initial determination.  

In conclusion, the Board refers the issues of a higher rating for residuals of injury to the trigeminal nerve and a TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify all sources of treatment for his sinusitis with headaches since March 2008, and request that he furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  

2.  Send a VCAA notice letter notifying the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal, as well as the information and evidence required to substantiate an increased rating claim based upon extraschedular consideration.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  

3.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out.  See M21-1MR, IV.ii.2.F.25.i.

4.  Obtain copies of all VA treatment records dating from June 2010 to the present regarding treatment for the Veteran's service-connected disabilities, and associate them with the claims file.

5.  Obtain copies of the medical records from all private sources identified and authorized by the Veteran.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims.  38 C.F.R. § 3.159.

6.  Scheduled the Veteran for a VA ENT examination to determine the nature and severity of his sinusitis with headaches.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review in the examination report.  All indicated studies should be performed, and all manifestations of current disability should be described in detail. 

Based on review of the entire record, particularly the records received since the last VA examination of March 2007, to include the February 2007 X-ray results, the April 2007 private CT results, as well the numerous VA examinations obtained since March 2007, the examiner should comment as to whether the Veteran's sinusitis with headaches symptoms more closely resemble those following radical surgery for sinusitis with chronic osteomyelitis or whether the symptoms more closely resembles a near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries, or whether it more closely resembles sinusitis with three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.

7.  Following completion of the above development, the RO should readjudicate the Veteran's claim for a rating in excess of 30 percent for sinusitis with headaches.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case that includes consideration of all evidence received since the issuance of the last supplemental statement of the case.  An appropriate period of time should be allowed for response.  

8.  Submit the claims for an initial higher rating for residuals of injury to the trigeminal nerve and TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1), is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  

In contrast, 38 C.F.R. § 4.16(b), merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The extra-schedular evaluation must address both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).  Under 38 C.F.R. § 4.16(b), all of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.  However, his nonservice-connected disabilities and/or advancing age should not be considered.

9.  Then readjudicate the TDIU claim on both a schedular and an extra-schedular basis and the claim for a higher initial rating for residuals of an injury to the trigeminal nerve on an extra-schedular basis, in light of the additional evidence obtained.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


